COURT OP
                                                                            STATE OFAPPEALS
                                                                                     VIA    DI'
                                                                           2017 FEB 27
                                                                                         10: 36


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          )
In the Matter of the Dependency of:       )      No. 75178-6-1
                                          )      (consol. with No. 75179-4-1)
E.N.M.(DOB: 1/23/14),                     )
                                          )      DIVISION ONE
                       Minor Child.       )
                                          )
BERTRAM MACKEY,                           )
                                          )
                       Appellant,         )
                                          )
             v.                           )
                                          )
STATE OF WASHINGTON,                      )      UNPUBLISHED
DEPARTMENT OF SOCIAL AND                  )
HEALTH SERVICES,                          )      FILED: February 27, 2017
                                          )
                       Respondent.        )
                                          )


          Cox, J. — Bertram Mackey appeals the order terminating his parental

rights to his daughter E.M. He argues that the Department of Social and Health

Services (Department)failed to offer or provide all reasonably available services

capable of correcting his parental deficiencies within the foreseeable future.

Because substantial evidence supports the trial court's relevant findings, we

affirm.

          Bertram Mackey and Andrea Thompson are the parents of E.M., who was

born on January 23, 2014. E.M. has lived in the same licensed foster care home

since birth. Mackey and Thompson, who have been homeless since E.M.'s birth,
No. 75178-6-1 (consol. with No. 75179-4-1)/2


are engaged to be married. At the time of the termination trial in March 2016,

Mackey was living in a shelter that did not permit children and had made no

meaningful progress in obtaining employment or stable housing suitable for a

child.

         During a contested dependency proceeding, the trial court determined that

Thompson was incompetent and appointed a guardian ad litem to represent her

interests. The court found E.M. dependent as to Thompson, concluding that her

extreme mental illness would place E.M. in danger if she were returned to

Thompson's care.

         Dr. JoAnne Solchany diagnosed Thompson with "delusional disorder" and

recommended that she engage in treatment. Thompson declined to participate

in court-ordered treatment or acknowledge her mental health issues. The court

ultimately terminated Thompson's parental rights.'

         Mackey suffers from amnesia and cannot remember events occurring

before October 2012. He entered into an agreed dependency order on May 19,

2014. The dispositional order required Mackey to complete a neuropsychological

evaluation with a parenting component and provided for two supervised visits per

week with E.M.




   " The court's termination of Thompson's parental rights is not at issue in this
appeal.


                                            -2-
No. 75178-6-1 (consol. with No. 75179-4-1)/3


       Mackey participated in a neuropsychological evaluation with Dr. Paul

Connor in the fall of 2014. Dr. Connor found no evidence of a cognitive disorder

that would prevent Mackey from successfully parenting his child. Dr. Connor

recommended that Mackey participate in a psychological or psychiatric

evaluation for possible personality disorders.

       Dr. Dana Harmon conducted an extensive psychological evaluation in

April and May 2015. Dr. Harmon characterized Mackey as initially extremely

suspicious and guarded to the point of appearing "on the edge of being

delusional. . . if not fully delusional." He diagnosed Mackey with "Conversion

Disorder with Mixed Symptoms," a "cluster of unusual, rare symptoms that are

often associated with emotional distress as opposed to genuine health

problems." Dr. Harmon suspected that Mackey also suffered from paranoid

personality disorder and anxiety disorder. Dr. Harmon was unable to complete

definitive diagnoses because of Mackey's memory issues and the lack of medical

records to support Mackey's self-reported medical history.

       Dr. Harmon was particularly concerned about Mackey's unwillingness to

recognize or deal with his own mental health issues. Mackey lacked "intrinsic

motivation" and viewed his mental health issues "as purely medical and did not

seem open to treatment except perhaps if it was part of a process of getting his

daughter back."

       Dr. Harmon also found Mackey's inability to acknowledge Thompson's

severe confusion and mental health issues to be alarming. Despite the


                                           -3-
No. 75178-6-1 (consol. with No. 75179-4-1)/4


overwhelming evidence, Mackey refused to acknowledge Thompson's mental

illness, ascribing it to false accusations or a conspiracy.

        Although he observed no major issues during one of Mackey's visit with

E.M., Dr. Harmon concluded that Mackey was unable meet E.M.'s needs as the

primary custodian:

        My judgment was that he is not able to—or at least he was not able
        to at the time I worked with him given all the multiple demands of
        parenting and working with people in the community and medical
        providers and managing the situation with [Thompson]. It seemed
        [inaudible] past what he was able to do at that point.(21

         Dr. Harmon recommended that Mackey receive psychiatric treatment and

therapy, a psychiatric medication evaluation, and family therapy. He believed

that a community health center could provide such services, but suggested that

the services would be most effective if Mackey worked with a psychiatrist rather

than a master's level clinician. At the termination trial, Dr. Harmon testified that

Mackey had a poor prognosis for progress through treatment because of his lack

of insight into his own deficiencies and his inability to recognize the risk that

Thompson's mental health issues posed to E.M.'s safety.

         Initially, treatment providers refused to accept Mackey because he denied

having any mental health issues. The Department eventually identified

Community Psychiatric Clinic(CPC)as a possible resource. CPC rejected

Mackey after he denied needing treatment. After the Department social worker


    2   Report of Proceedings(March 23, 2016) at 259.


                                             -4-
No. 75178-6-1 (consol. with No. 75179-4-1)/5


intervened, however, CPC accepted Mackey. In November 2015, Mackey began

mental health therapy with Britt Alvy. Alvy, who has a master's degree in social

work, is a "licensed independent clinical social work associate" who works under

the supervision of a licensed mental health professional.

       In December 2015, Mackey participated in a psychiatric evaluation with

Dr. Carrie Sylvester at CPC. Dr. Sylvester diagnosed Mackey with dissociative

amnesia and mild cognitive impairment. Dr. Sylvester determined that Mackey

did not need medication and recommended that he continue therapy with Alvy.

       Alvy developed a treatment plan to assist Mackey in gaining insight into,

among other things, his mental health issues. The goals of the treatment plan

included trust- and relationship-building. By the time of the termination trial,

Mackey had completed nine therapy sessions. Alvy found that although Mackey

currently might have some understanding that others were concerned about

Thompson's delusional and extreme behavior, he did not find her behavior

concerning. Alvy was still in the initial stages of building a therapeutic

relationship with Mackey and was unable to predict how long she would need to

complete Mackey's treatment. She believed a minimum of several more months

were necessary.

       Marissa Camp,the Department's social worker assigned to E.M., testified

that Thompson's untreated mental health issues impaired her ability to make safe

and appropriate decisions involving E.M.'s care. In Camp's meetings with

Mackey, he characterized Thompson's behavior as "weird," but attributed it


                                             -5-
No. 75178-6-1 (consol. with No. 75179-4-1)/6


primarily to stress. Mackey did not believe Thompson had mental health

deficiencies and he intended to continue his relationship with her. Camp

expressed great concern that Mackey would be unable to recognize Thompson's

unsafe behavior or to protect E.M. if necessary. Camp was unaware of any

services that could change Mackey's current views about Thompson's ability to

safely parent E.M.

       Camp was also concerned about Mackey's untreated mental health issues

and parenting abilities. She stressed that Mackey could not even begin to

address his parenting skills until his mental health issues were stabilized. Dr.

Harmon's evaluation indicated that Mackey would need to have stable mental

health for at least six months before he would benefit from a parenting class or

coaching. Camp concluded that Mackey would be unable to overcome his

parental deficiencies anytime soon:

       I believe that he intends to go—or he intends to remain in a
       relationship with Ms. Thompson. I don't believe that that
       relationship will end. I believe that that relationship in and of itself
       is detrimental to [E.M.'s] health, safety, and welfare. I think he has
       untreated or unmanaged mental health needs that he has little, if
       any, insight into that affects his day-to-day functioning.[3]

       Mackey testified that he had been in a relationship with Thompson for

three years. He maintained that he had never observed her experience

delusions, but thought it was "possible." Mackey initially testified that he would




    3 Report of Proceedings (March    21, 2016) at 105.


                                             -6-
No. 75178-6-1 (consol. with No. 75179-4-1)/7


have no concerns about Thompson providing unsupervised care for E.M. He

later testified that he was "surprise[d]" about some of the information he learned

at trial and was beginning to understand some of the concerns that others had

about Thompson. But Mackey acknowledged that he still planned to marry

Thompson and denied that he had "mental health issues that need to be worked

on."

       The evidence was undisputed that Mackey's weekly visits with E.M. were

generally appropriate, although he sometimes failed to engage with E.M. as a

parent and brought appropriate supplies and snacks only to a small percentage

of the visits. Carolyn Frimpter, E.M.'s guardian ad litem, observed no parental

deficiencies and found Mackey to be "warm and engaging with [E.M.]" Frimpter

was concerned, however, by Mackey's refusal, despite encouragement, to

exercise his right to visit E.M. twice each week. Mackey claimed that his failure

to take advantage of a second weekly visit was the result of "miscommunication."

       The trial court found that the Department had satisfied its burden and

terminated Mackey's parental rights. The court found clear, cogent, and

convincing evidence that the Department had offered Mackey all necessary

services, reasonably available, capable of correcting his parental deficiencies

within the foreseeable future. In particular, the court found that Mackey's

treatment at CPC with Alvy was appropriate and as effective as possible under

the circumstances.

       Mackey appeals.


                                            -7-
No. 75178-6-1 (consol. with No. 75179-4-1)/8


                    Termination of Parent-Child Relationship

      "Parents have a fundamental liberty and property interest in the care and

custody of their children." Before terminating parental rights, Washington courts

must follow a two-step process. First, the Department must prove the following

six statutory requirements by clear, cogent, and convincing evidence:

      (a) That the child has been found to be a dependent child;

      (b) That the court has entered a dispositional order pursuant to
      RCW 13.34.130;

      (c) That the child has been removed . ..from the custody of the
      parent for a period of at least six months pursuant to a finding of
      dependency;

      (d) That the services ordered under RCW 13.34.136 have been
      expressly and understandably offered or provided and all
      necessary services, reasonably available, capable of correcting the
      parental deficiencies within the foreseeable future have been
      expressly and understandably offered or provided;

      (e)That there is little likelihood that conditions will be remedied so
      that the child can be returned to the parent in the near future....

      (f) That continuation of the parent and child relationship clearly
      diminishes the child's prospects for early integration into a stable
      and permanent home.(51




   4 In re Welfare of K.J.B., No. 91921-6, slip op. at 5(2017)(citing U.S.
CONST. amends. V, XIV; WASH. CONST. art. I, § 3; Santoskv v. Kramer, 455
U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982)).

    5 RCW 13.34.180(1); see also In re Welfare of A.B., 168 Wash. 2d 908, 911,
232 P.3d 1104(2010); RCW 13.34.190.


                                            -8-
No. 75178-6-1 (consol. with No. 75179-4-1)/9



         Second, if the Department proves the six termination factors, the court

then determines, by a preponderance of the evidence, if termination is in the

child's best interests.6

         When the trial court has weighed the evidence, our review is limited to

determining whether substantial evidence supports the court's findings of fact

and whether those findings support the court's conclusions of law.7 Clear, cogent

and convincing evidence exists when the evidence shows the ultimate fact at

issue to be highly probable.8

                                RCW 13.34.180(1)(d)

         On appeal, Mackey challenges only the trial court's finding under RCW

13.34.180(1)(d) that the Department offered or provided all reasonably available

services capable of correcting his parental deficiencies. He argues that the

court-ordered treatment provided through CPC was inadequate because the

therapist had only a master's degree.

         Mackey's arguments rely primarily on the testimony of Dr. Harmon, who

evaluated Mackey in April and May 2015. During his trial testimony, Dr. Harmon

expressed a "concern" about the training and skill of "people in places like CPC"

to treat severe mental illness. He explained that "my sense is that Mr. Mackey


    6   RCW 13.34.190(1)(iv)(b).

    7 In re Dependency of P.D., 58 Wash. App. 18, 25, 792 P.2d 159 (1990).

    8   In re Dependency of K.R., 128 Wash. 2d 129, 141, 904 P.2d 1132(1995).


                                             -9-
No. 75178-6-1 (consol. with No. 75179-4-1)/10


perhaps is beyond the skill level of most of the clinicians at a place like CPC" and

that he would have more confidence in the judgment of a psychiatrist.

       Mackey maintains that had the Department provided mental health

services by a "qualified professional," he would likely have gained insight into the

consequences of Thompson's mental illness and into his own mental health

issues. Such insight, in turn, would have been a major factor in correcting his

parental deficiencies.

       But Dr. Harmon's trial testimony must be viewed in context. His general

comment about having more confidence in the judgment of a psychiatrist was

made during cross examination after hearing that the CPC therapist had not

made a particular diagnosis. Dr. Harmon acknowledged that a community-based

facility could provide appropriate treatment for Mackey. Dr. Harmon did not

review Alvy's qualifications or her specific treatment goals and the therapy that

she was providing to Mackey. Nor did he criticize Mackey's treatment at CPC as

inadequate or identify any specific alternative treatment capable of rectifying

Mackey's parental deficiencies within the foreseeable future. Dr. Harmon

acknowledged that Mackey's prognosis for treatment was poor.

       Moreover, consistent with Dr. Harmon's evaluation, Dr. Sylvester, a

psychiatrist, conducted a psychiatric and medication evaluation at CPC in

December 2015. She diagnosed Mackey with dissociative amnesia and

determined that he did not need psychiatric medication. Based on her




                                           -10-
No. 75178-6-1 (consol. with No. 75179-4-1)/11


evaluation, Dr. Sylvester recommended that Mackey continue his therapy with

Alvy.

        Mackey asserts that Dr. Sylvester's evaluation is not persuasive because

she spent only a few hours with him and did not testify to explain the basis for her

diagnosis. But these contentions involve credibility determinations that this court

cannot review. An appellate court defers to the trier of fact on issues of

conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence.' Such deference is particularly important in proceedings affecting the

parent and child relationship because of "the trial judge's advantage in having the

witnesses before him or her."10

        Despite overwhelming evidence and the Department's ongoing efforts,

Mackey steadfastly refused to acknowledge the parental risks associated with

Thompson's mental illness or his own mental health issues." Substantial

evidence supported the trial court's findings that Alvy's treatment was as effective

as possible under the circumstances and that the Department provided all




    9 State   v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850(1990).
    10 In re Welfare of A.W., 182 Wash. 2d 689, 711, 344 P.3d 1186 (2015).

    11 See In re Dependency of T.R., 108 Wash. App. 149, 163, 29 P.3d 1275
(2001)("When a parent is unwilling or unable to make use of the services
provided,[the Department] is not required to offer still other services that might
have been helpful.").


                                           -11-
No. 75178-6-1 (consol. with No. 75179-4-1)/12


necessary services capable of correcting Mackey's parental deficiencies within

the foreseeable future.

      We affirm the order terminating Mackey's parental rights.




WE CONCUR: